Case: 21-40426    Document: 00516323584         Page: 1   Date Filed: 05/18/2022




           United States Court of Appeals
                for the Fifth Circuit                           United States Court of Appeals
                                                                         Fifth Circuit

                                                                       FILED
                                                                   May 18, 2022
                                 No. 21-40426                     Lyle W. Cayce
                                                                       Clerk

   United States of America,

                                                          Plaintiff—Appellee,

                                    versus

   Gerardo Cordova-Lopez,

                                                      Defendant—Appellant.


                 Appeal from the United States District Court
                     for the Southern District of Texas
                           USDC No. 1:20-cr-845-1


   Before Jones, Southwick, and Oldham, Circuit Judges.
   Per Curiam:
         Gerardo Cordova-Lopez pleaded guilty to unlawfully reentering the
   United States following removal. The district court sentenced him to 51
   months in prison. On appeal, Cordova-Lopez argues that the district court
   miscalculated his advisory Guidelines range by deferring to the U.S.
   Sentencing Guidelines’ commentary rather than applying the Guidelines
   themselves. We disagree and affirm.
Case: 21-40426        Document: 00516323584              Page: 2      Date Filed: 05/18/2022




                                         No. 21-40426


                                               I.
           Gerardo Cordova-Lopez illegally entered the United States by
   crossing the Rio Grande River on November 19, 2020. He was apprehended
   by U.S. Customs and Border Protection agents the same day. The
   Government prosecuted him under 8 U.S.C. § 1326(b)(1), which prohibits
   illegally reentering the United States after being removed subsequent to a
   felony conviction. He pleaded guilty.
           Cordova-Lopez’s         presentence      report     (“PSR”)       calculated     a
   Guidelines range of 51–63 months. Cordova-Lopez objected to the PSR. He
   argued that the PSR’s guidelines calculation had used certain prior
   convictions to both heighten his offense level, see U.S.S.G. § 2L1.2(b), and
   increase his criminal history score, see id. § 4A1.1. He conceded that the
   Guidelines’ commentary—specifically, Application Note 3 to § 2L1.2—
   dictates this approach. But he argued that Application Note 3 prescribes
   “double-counting of one criminal conviction” in violation of the Guidelines
   themselves. He further argued that after Kisor v. Wilkie, 139 S. Ct. 2400
   (2019), judicial deference to Application Note 3 was inappropriate.
           The district court overruled Cordova-Lopez’s objection and
   sentenced him to 51 months. Cordova-Lopez timely appealed. Because
   Cordova-Lopez preserved his objection, we review the district court’s
   interpretation of the Guidelines de novo. * See United States v. Gomez-Alvarez,
   781 F.3d 787, 791 (5th Cir. 2015) (“Where a defendant preserves error by



           *
             We’ve repeatedly rejected this same argument on plain-error review. See United
   States v. Cruz-Flores, 799 F. App’x 245, 246 (5th Cir. 2020) (per curiam); United States v.
   Vivar-Lopez, 788 F. App’x 300, 301 (5th Cir. 2019) (per curiam). This is our court’s first
   opportunity to consider this issue de novo after Kisor. Before Kisor, our court repeatedly
   rejected similar “double-counting” objections to the application of § 2L1.2. See United
   States v. Duarte, 569 F.3d 528, 529 & n.5 (5th Cir. 2009) (collecting cases).




                                               2
Case: 21-40426     Document: 00516323584           Page: 3    Date Filed: 05/18/2022




                                    No. 21-40426


   objecting at sentencing, we review the sentencing court’s factual findings for
   clear error and its interpretation or application of the Sentencing Guidelines
   de novo.”).
                                         II.
          Cordova-Lopez first argues that (A) after Kisor, courts should not
   defer to the Guidelines’ commentary unless the Guidelines themselves are
   ambiguous. He then argues that (B) Application Note 3 to § 2L1.2 conflicts
   with the unambiguous Guidelines by requiring courts to “double-count”
   certain prior convictions when calculating the guidelines range. We discuss
   and reject each argument in turn.
                                         A.
          Cordova-Lopez first argues that Kisor modified the deference owed to
   the Guidelines’ commentary. This contention is the subject of a circuit split.
   The Third and Sixth Circuits agree with Cordova-Lopez that after Kisor,
   courts should not defer to the Guidelines’ commentary absent some genuine
   ambiguity in the Guidelines. United States v. Riccardi, 989 F.3d 476, 485 (6th
   Cir. 2021); United States v. Nasir, 982 F.3d 144, 158, 160 (3d Cir. 2020) (en
   banc), vacated on other grounds, 142 S. Ct. 56 (2021). The Fourth Circuit,
   however, has held that “Kisor . . . does not apply to the Sentencing
   Commission’s official commentary in the Guidelines Manual,” and courts
   should instead apply the more deferential approach articulated in Stinson v.
   United States, 508 U.S. 36 (1993). United States v. Moses, 23 F.4th 347, 356
   (4th Cir. 2022); accord Riccardi, 989 F.3d at 490 (Nalbandian, J., concurring
   in part and in the judgment).
          Our court has not yet taken a side in this circuit split. But we need not
   do so in this case. That’s because, contrary to what Cordova-Lopez argues,
   Application Note 3 to § 2L1.2 is not in tension with the Guidelines. Rather,




                                          3
Case: 21-40426      Document: 00516323584          Page: 4   Date Filed: 05/18/2022




                                    No. 21-40426


   Application Note 3 merely describes what the Guidelines’ text and structure
   would unambiguously require even in its absence.
                                         B.
          Section 2L1.2 prescribes the Guidelines’ offense level for illegal
   reentry offenses. Subsection (b) instructs courts to increase the offense level
   if the defendant committed the offense after sustaining a felony conviction
   (or three qualifying misdemeanors). The amount of the increase depends on
   the severity of the sentence imposed for the felony. See U.S.S.G. § 2L1.2(b).
          Application Note 3 states that “[a] conviction taken into account
   under [subsection (b)] is not excluded from consideration of whether that
   conviction receives criminal history points pursuant to Chapter Four, Part A
   (Criminal History).” Cordova-Lopez argues that Application Note 3
   conflicts with the Guidelines because it instructs the court to “double-
   count” his prior felony convictions—that is, to use them to calculate both his
   offense level and criminal history category.
          Cordova-Lopez’s argument finds no support in our precedent or the
   Guidelines’ text and structure. To begin with, Cordova cites no precedent
   supporting his argument that “double-counting” is per se incompatible with
   the Guidelines. To the contrary, we’ve repeatedly noted that “[d]ouble
   counting is prohibited only if the particular guidelines at issue specifically
   prohibit it.” United States v. Singletary, 29 F.4th 313, 316 (5th Cir. 2022)
   (quoting United States v. Johnson, 990 F.3d 392, 403 (5th Cir. 2021)).
          Nor do the Guidelines’ text and structure support Cordova-Lopez’s
   argument. Section 1B1.1 sets forth the basic method for calculating a
   defendant’s Guidelines range. First, the court should determine the
   particular Guideline in Chapter 2 that’s applicable to the offense of
   conviction. U.S.S.G. § 1B1.1(a)(1); see also id. § 2L1.2 (the Guideline for
   Cordova-Lopez’s 8 U.S.C. § 1326 offense). The court should use that




                                         4
Case: 21-40426      Document: 00516323584          Page: 5    Date Filed: 05/18/2022




                                    No. 21-40426


   Guideline to determine the base offense level and, if appropriate, adjust it
   based on “specific offense characteristics.” Id. § 1B1.1(a)(2). (The court may
   then make several other adjustments not relevant here. See id. § 1B1.1(a)(3)–
   (5).)
           Second, the court should use the directions in Chapter 4 to calculate
   the defendant’s criminal history category. Id. § 1B1.1(a)(6). Once that’s
   done, the court should use the tables in Chapter 5 to find the guidelines range
   that matches the defendant’s offense level and criminal history category. Id.
   § 1B1.1(a)(7).
           Section 1B1.1(a) thus dictates that the first step (offense level
   determination) and second step (criminal history category determination)
   involve distinct, independent calculations. And this is merely what
   Application Note 3 confirms in the particular context of illegal reentry
   offenses. Section 2L1.2(b) deals with the offense level determination: It
   prescribes a higher offense level for illegal reentry if the defendant illegally
   enters the country after sustaining certain, more-serious felony convictions.
   This accords with the text of 8 U.S.C. § 1326, which makes the crime of
   illegal reentry a more serious offense if the offender has a felony conviction.
   See 8 U.S.C. § 1326(b). But under the approach laid out in § 1B1.1(a), none
   of this affects the separate criminal history category determination—as
   Application Note 3 makes clear. See U.S.S.G. § 2L1.2 cmt. n.3.
           The Guidelines’ structure confirms what their text prescribes. The
   Guidelines were “built upon two factors: the category of offense behavior and
   offender characteristics.” Thomas N. Whiteside, The Reality of Federal
   Sentencing: Beyond the Criticism, 91 Nw. U. L. Rev. 1574, 1585 (1997).
   Accordingly, Congress instructed the Sentencing Commission, in crafting
   the guidelines, to focus on two key things. First, Congress instructed the
   Commission to craft offense-by-offense guidelines considering, among other




                                          5
Case: 21-40426      Document: 00516323584            Page: 6     Date Filed: 05/18/2022




                                      No. 21-40426


   things, “the grade of the offense,” “the community view of the gravity of the
   offense,” “the public concern generated by the offense,” and “the deterrent
   effect a particular sentence may have on the commission of the offense by
   others.” 28 U.S.C. § 994(c). Second, Congress separately instructed that the
   Guidelines should account for various offender characteristics, including
   “criminal history.” Id. § 994(d)(10).
          The Guidelines’ approach to illegal reentry offenses accords with this
   structure. Section 2L1.2(b) recognizes that an illegal reentry offense is more
   grave, more threatening to the public, and in need of greater deterrence if the
   offender has a history of felonious conduct. Accordingly, illegal reentry
   subsequent to a felony conviction carries a higher offense level than mere
   illegal reentry. Cf. 8 U.S.C. § 1326. But that doesn’t negate the role of
   criminal history in the Guidelines calculation. Whereas § 2L1.2(b) is meant
   to deter aliens with serious felonies from reentering the United States,
   Chapter 4’s criminal history category determination responds to more
   general   concerns    about   recidivism—for          instance,   the Sentencing
   Commission’s sense that repeat offenders are more culpable and less
   amenable to rehabilitation. See U.S.S.G. ch. 4, pt. A, introductory cmt.
          In sum, the Guidelines’ application to Cordova-Lopez’s illegal
   reentry offense is straightforward, regardless of the deference owed to the
   Guidelines’ commentary. The district court properly calculated Cordova-
   Lopez’s guidelines range, and his “double-counting” objection lacks merit.
                                  *        *         *
          The district court’s judgment is AFFIRMED.




                                           6